Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1-6,25,26,28,29,31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al (2020/0178850) and Ilan et al (2021/0074178).


1. (Original) A method comprising: determining that a patient has heart failure with preserved ejection fraction (HFpEF); (see at least abstract of Thakur)
configuring a cardiovascular (CV) model using patient characterization data; (Thakur is silent as to a model.  However, Ilan teaches obtaining patient characterization data and configuring a model, see at least ¶139,179.  It would have been obvious to use such model since it would yield predictable results such as producing a more accurate reading of the patient’s condition since many different patient characteristics are accounted for)
determining one or more therapy parameters using output data of the CV model; (Thakur teaches using various parameters to determine appropriate stimulation therapies for the patient, see at least ¶53,54.  It would have been obvious to use the model of Ilan with the device of Thakur since it would provide a more efficient way of combining various parameters to find the most appropriate therapy for the patient.  Further, at least ¶149 of Ilan also teaches adjustment of stimulation parameters, and at least ¶81,85 teaches use in a medical device where the parameters are adjusted to improve the function of the stimulated organ.  
and administering HFpEF therapy based on the one or more therapy parameters. (see at least ¶53,54,623,63,64,88 of Thakur)

2. (Original) The method according to claim 1, wherein determining one or more therapy parameters comprises testing pacing therapy by an implantable medical device (IMD) using the CV model. (see at least ¶63,64 of Thakur which teaches changing pacing parameters.  To test pacing therapy is considered to be obvious since it would yield the predictable result of determining the best pacing parameters to treat the patient’s condition)

3. (Original) The method according to claim 2, wherein administering HFpEF therapy comprises configuring the IMD and administering pacing therapy using the IMD, wherein the one or more therapy parameters includes one or more of the following: a type of pacing therapy, a pacing rate, a sensing or pacing location, a pacing duration, a pacing duty cycle, or a pacing frequency. (see at least ¶63,64 of Thakur.  One of ordinary skill in the art would understand the different parameters of pacing that can be altered)

4. (Original) The method according to claim 1, further comprising determining patient characterization data to configure the CV model based on one or more of the following: clinician input data, electrode apparatus data, echocardiogram data, imaging data, patient history data, hemodynamic measurement data, or implantable medical device (IMD) data. (see at least ¶51 of Ilan)


5. (Original) The method according to claim 1, wherein determining one or more therapy parameters using output data of the CV model comprises determining one or more candidate therapies using the CV model. (it would have been obvious to have more than one therapy since it would provide the predictable result of being able to test which therapy provided the best treatment, thus allowing for better patient care)

6. (Original) The method according to claim 1, wherein configuring the CV model using patient characterization data is based on the patient characterization data indicating whether the patient has atrial fibrillation (AF). (see at least ¶66 of Thakur.  Thakur teaches various parameters that can be sensed and that can be put into the model of Ilan)


25. (Original) The method according to claim 1, further comprising updating the CV model based on patient response data after administering HFpEF therapy and updating HFpEF therapy based on the updated CV model. (see at least ¶137 of Ilan which teaches updating the algorithm)

26. (Original) The method according to claim 25, further comprising determining the patient response data based on updated patient characterization data measured using an implantable medical device (IMD) and providing the updated patient characterization data over the internet to a remote therapy management system, wherein the CV model is executed by processing circuitry of the remote therapy management system.  (Ilan teaches that processing can be done at a remote server, see at least figures 1,2.  Further, at least figure 6 of Thakur teaches remote processing.)


28. (Original) The method according to claim 1, wherein administering HFpEF therapy comprises administering a non-pacing therapy by a clinician. (at least ¶64 of Thakur teaches drug delivery to treat HFpEF)

29. (Original) The method according to claim 1, wherein determining one or more therapy parameters comprises testing non-pacing therapy by a clinician using the CV model. (see a least ¶68 of Thakur which teaches using various therapies that can be tested.  Testing would have been obvious since it would allow for determining the best treatment for the patient in a predictable manner)

31. (Original) A non-transient computer-readable storage medium comprising computing instructions stored thereon that, when executed by processing circuitry, cause the processing circuitry to perform operations as defined in claim 1.  (see comments re claim 1. Further, the system of both Thakur and Ilan are computer based, and thus comprise compute instructions stored in memory)

32. (Original) A controller comprising: an input interface configured to receive patient characterization data; (see at least ¶52-54 of Thakur which teaches inputting of various sensed parameters)
an output interface configured to provide therapy parameter data; and processing circuitry operably coupled to the input interface and the output interface, the processing circuitry configured to: receive the patient characterization data in response to determining that a patient has heart failure with preserved ejection fraction (HFpEF); (see at least ¶63,64,66,68 of Thakur which teaches receiving the input and processing so that an output of therapy treatments for HFpEF is obtained)
configure a cardiovascular (CV) model using the patient characterization data; determine one or more therapy parameters using output data of the CV model; (Thakur is silent as to a model.  However, Ilan teaches obtaining patient characterization data and configuring a model, see at least ¶139,179.  It would have been obvious to use such model since it would yield predictable results such as producing a more accurate reading of the patient’s condition since many different patient characteristics are accounted for)
provide therapy parameter data comprising the one or more therapy parameters to the output interface.  (Thakur teaches applying therapy to treat the patient, see at least ¶63-66,88)

33.  (Currently Amended) The controller according to claim 32, wherein the processing circuitry is further configured to administering HFpEF therapy based on the one or more therapy parameters. (see at least ¶63-66,88 of Thakur)

34. (Original) A system comprising: one or more patient characterization devices to provide patient characterization data; an implantable medical device (IMD) configured to provide heart failure with preserved ejection fraction (HFpEF) pacing therapy; and
processing circuitry operably coupled to the one or more patient characterization devices and the implantable medical device, the processing circuitry configured to: receive the patient characterization data in response to determining that a patient has HFpEF; (see at least ¶52-54 of Thakur which teaches inputting of various sensed parameters. See also at least ¶63,64,66,68 of Thakur which teaches receiving the input and processing so that an output of therapy treatments for HFpEF is obtained.  Further, the device of Thakur is an implanted stimulator, see at least figure 6 and at least ¶66.
configure a cardiovascular (CV) model using the patient characterization data; determine one or more therapy parameters using output data of the CV model; (Thakur is silent as to a model.  However, Ilan teaches obtaining patient characterization data and configuring a model, see at least ¶139,179.  It would have been obvious to use such model since it would yield predictable results such as producing a more accurate reading of the patient’s condition since many different patient characteristics are accounted for)
configure the IMD to provide HFpEF pacing therapy based on the one or more therapy parameters.  (Thakur teaches applying therapy to treat the patient, see at least ¶63-66,88)


35.  (Currently Amended) The system according to claim 34, wherein the processing circuitry is further configured to administering HFpEF therapy based on the one or more therapy parameters. (see at least ¶53,54,62-64 of Thakur)









Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al (2020/0178850) and Ilan et al (2021/0074178) and Rosenberg et al (2014/0350630).
8. (Original) The method according to claim 6, wherein determining one or more therapy parameters using output data of the CV model comprises testing a plurality of different pacing therapies to identify acceptable atrioventricular delays using the CV model in response to the patient characterization data indicating that the patient does not have AF. (Thakur is silent as to different AV delays.  However, Rosenberg teaches varying AV delays, see at least ¶11.  To use such with the device of Thakur and Ilan would have been obvious since it would yield predictable results, such as more effective therapy for the patient)

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al (2020/0178850) and Ilan et al (2021/0074178) and Meyer (2015/0051660).

9. (Original) The method according to claim 1, wherein configuring the CV model using patient characterization data is based on the patient characterization data indicating whether the patient has concentric hypertrophy or concentric remodeling. (Thakur is silent as to concentric hypertrophy or remodeling.  However, Meyer teaches that such is typically associated with HFpEF, see at least ¶4.  To determine if the patient has such remodeling or hypertrophy would have been obvious since they are associated with HFpEF.

10. (Original) The method according to claim 9, wherein determining one or more therapy parameters using output data of the CV model comprises testing a first elevated heart rate pacing to relieve symptoms using the CV model in response to the patient characterization data not indicating atrial fibrillation and not indicating concentric hypertrophy or concentric remodeling. (see at least ¶20 of Meyer that paces the heart during sleeping, while the patient is not experiencing fibrillation)

11. (Original) The method according to claim 9, wherein determining one or more therapy parameters using output data of the CV model comprises testing a second elevated heart rate pacing to remodel using the CV model in response to the patient characterization data indicating concentric hypertrophy or concentric remodeling. (see at least ¶19 of Meyer)




Allowable Subject Matter
Claims 7,12-15,16-24,27,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Since new rejections have been made, this office action is not made final.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792